Gentile.—Motion by appellant’s attorneys to dismiss appeal from a judgment of the Supreme Court, New York County, rendered on September 16, 1971, convicting defendant, upon his, plea of guilty, of attempted grand larceny (third degree), on the ground that the appeal is moot, appellant having died on April 11, 1972, granted and the appeal dismissed. The case is remanded to the Supreme Court, New York County, for the purpose of vacating the judgment. Upon the death of the appellant before the appeal had been heard, the criminal prosecution abated, and the appeal should be dismissed and the judgment vacated (People v. Mintz, 20 N Y 2d 753, 770). Concur—Nunez, J. P., Kupferman, Steuer, Tilzer and Capozzoli, JJ.